Citation Nr: 1701900	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to direct service connection for a right ankle disorder.

2.  Entitlement to secondary service connection for a right ankle disorder.

3.  Entitlement to service connection for a right knee disorder, to include synovitis, status post diagnostic arthroscopy.


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1986 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2013, the Veteran withdrew his request for a hearing before a member of the Board.  See 38 C.F.R. § 20.704(e).

This matter was previously remanded by the Board for additional development in September 2015.  The Board also requested an expert medical opinion regarding the Veteran's right knee claim.  The medical opinion, dated September 2016, is adequate and of record, and the Veteran was provided with a copy and given 60 days to respond.  See 38 C.F.R. § 20.903(a).  

The Board has bifurcated the portion of the right ankle claim involving secondary service connection, as that issue requires additional development and the record allows for adjudication of direct service connection at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  That issue is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability did not have its onset in service and is not otherwise related to service; arthritis did not manifest within the first post-service year.

2.  The Veteran's right knee disability did not have its onset in service, is not otherwise related to service, and is not caused or aggravated by the Veteran's left knee osteoarthritis; arthritis did not manifest within the first post-service year. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to direct service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Facts and Discussion - Right Ankle

The Veteran argues that his in-service exercises, which required carrying heavy projectiles on his shoulders, caused excessive wear and tear on his right ankle.  See August 2008 statement.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has a current disability, right ankle arthritis, satisfying the first element of service connection.  See July 2010 private treatment note of L.S., A.R.N.P.  He also received treatment for right ankle complaints during service as discussed below, satisfying the second element of service connection.  The third element, nexus, is at issue.

The Veteran's December 1985 report of medical examination at enlistment reflects normal bilateral lower extremities.  The contemporaneous report of medical history reflects no orthopedic complaints or history. 

A service treatment record (STR) dated February 1992 reflects the Veteran complained of an inversion injury to the right ankle the previous evening.  The diagnostic impression was right ankle sprain.  There was no tenderness to the fibula, knee, or fifth metatarsal head; there was no instability noted on physical examination.  Anterior and lateral ankle swelling was noted.  A contemporaneous x-ray reflects no osseous defect, no fracture and no dislocation of the right ankle and foot.  The Board also notes that STRs dated December 1991 and February 1992 reflect the Veteran was on a weight management program and over the maximum weight and body fat percentage for Army standards. 

An undated STR, likely soon after the February 1992 treatment, reflects that the inversion injury happened while playing basketball.  He was using Motrin and Tylenol three for pain and also crutches since the injury.  On physical examination there was swelling, tenderness, and pain when the right foot was moved.  The STR suggests that strength was reduced in the right foot compared to the left.  The assessment was acute right ankle sprain. 

An STR dated April 1992 reflects the Veteran complained of returned right ankle pain for one day; he reported a previous injury and stated that he twisted it while running.  The provider noted swelling and tenderness on examination; there was full range of motion and good muscle strength.  The diagnostic impression was right ankle sprain.  The STR reflects that an x-ray was unchanged from the February 1992 x-ray.  An Ace wrap was prescribed.  Another STR with the physical therapy (PT) clinic from April 1992, approximately three weeks later, reflects the Veteran was being followed for a grade one ankle sprain with daily PT treatment for the previous two weeks.  The Veteran did not return for his follow up appointment and PT was discontinued.  There is no report of medical examination at separation of record.  

Indeed, there is no medical evidence regarding any issue of record for many, many years.  An April 2000 private treatment note reflects orthopedic treatment for the left knee after a misstep playing softball a few days prior.  The provider noted that the Veteran had an athletic build.

In June 2009, the Veteran was afforded a VA examination for his right ankle.  The examiner provided a negative nexus opinion; however, the opinion is not adequate, as the nexus opinion is not supported by sufficient rationale and appropriate diagnostic testing was not conducted.

A private treatment note from L.S. dated June 2010 reflects the Veteran reported he fractured his right ankle eight to nine years prior (approximately 2001 or 2002) and had experienced intermittent pain ever since, and more pain the previous two to three years.  He also reported occasional swelling and significantly more severe pain for the previous month.  The diagnostic impression was most likely arthritic changes, possibly related to the remote fracture.  The plan was x-rays to confirm/evaluate arthritic changes.  A treatment note from a July 2010 reflects a diagnosis of arthritis in the right ankle. 

A VA treatment note from May 2011 reflects the Veteran complained of ankle pain, although he tried to avoid taking medication.  He reported a right ankle fracture while in service in August 1991; the treatment note suggests that the Veteran reported a surgery for an ankle fracture at that time.  A September 2011 VA treatment note also reflects the Veteran reported an August 1991 right ankle fracture and a persistent deformity of the right ankle resulting in constant pain.  On physical examination, the provider noted a prominent right medial malleolus but no other abnormalities. 

In January 2016, the Veteran was afforded another VA ankle examination.  The examiner reviewed the claims file, interviewed the Veteran and examined him.  The Veteran reported his medical history in regard to the right ankle as follows: he inverted his right ankle during a basketball tournament and sought medical attention the following day.  He reported that the right leg was put in a cast and he was on crutches for four and a half months and was subsequently transitioned to a soft cast.  Once out of immobilization, he reported that he continued to always use a splint to protect the ankle when walking and running; even so, he reported that the ankle injury would be re-aggravated.  As far as course since onset, the Veteran reported that his ankle had "never been the same" after the in-service injury, that the medial malleolus stuck out, and that nothing helped with his pain.  He also reported that he used a sleeve on the ankle when walking but the ankle would still swell and become painful with too much activity.  

The examiner observed wincing with inversion of the right ankle and that the right medial malleolus was mildly enlarged compared to the left.  The examiner also indicated that right ankle instability or dislocation was suspected although there was not laxity compared with the opposite side.  In providing a nexus opinion, the examiner cited relevant medical evidence and opined that the Veteran's right ankle degenerative joint disease was less likely than not related to his in-service ankle sprain.  In support of this conclusion, the examiner noted that the contemporaneous x-rays taken during service in at the time of the Veteran's acute right ankle complaints were negative for fracture.  The examiner further noted that the record was silent for approximately 18 years, when private records revealed complaints of right ankle pain.  Those records noted that the Veteran stated onset of ankle trouble was approximately 2001, or approximately ten years after service.  The Board observes this is also consistent with the Veteran's self-report of an ankle fracture during this time frame (i.e. 2001 or 2002).  In conclusion, the examiner stated that there was no objective evidence that the Veteran sustained a right ankle fracture during service nor was there objective evidence of a chronic ankle condition for many years after separation from service.  Further, the examiner indicated that medical literature did not support a connection between a right ankle sprain and the later development of degenerative joint disease of the ankle.

The Board finds that the most probative evidence of record reflects the Veteran's right ankle arthritis was not caused by his in-service sprain, was not diagnosed within one year of service, and is not otherwise related to any event of active duty.  The evidence reflects that the Veteran's acute ankle complaints during service resolved with no medical sequelae.  He reported to his private physician that he fractured his right ankle sometime in the early 2000s and had experienced pain intermittently in the right ankle since that time.  The Board acknowledges the Veteran's lay statements that his right ankle "was never the same" after his in-service injury and notes that he is competent to report on personally observable symptomatology such as pain and discomfort.  He is not competent, however, to provide a medical diagnosis or to connect a currently diagnosed medical condition to service as this is a complex medical question that requires specialized training and expertise.  As such, the Veteran's subjective statements are afforded less probative value than the medical nexus opinion, which is based on review of the evidence of record and personal examination of the Veteran and applies medical principles.  

Finally, there is no indication that arthritis manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the Board finds that the preponderance of the evidence shows that the Veteran's right ankle disability is not related to service, direct service connection must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Discussion - Right Knee

The Veteran asserts that his service-connected left knee disability caused his right knee disability.  See August 2008 and August 2010 statements in support of claim.  Alternatively, he argues that his in-service exercises, which required carrying heavy projectiles on his shoulders, caused wear and tear on his right knee.  See August 2008 statement; see Scott, supra.

The Veteran's December 1985 report of medical examination at enlistment reflects normal bilateral lower extremities.  The contemporaneous report of medical history reflects no orthopedic complaints or history. 

An October 1990 STR reflects the Veteran injured his right knee playing basketball.  He was walking with a limp and there was tenderness on the medial aspect of the knee; range of motion was decreased due to pain.  A contemporaneous x-ray revealed no fracture.  The diagnostic impression was a right knee sprain and a MCL injury.  He was prescribed a knee immobilizer, placed on Motrin, and directed not to participate in physical training for two weeks.  A follow up STR later in October 1990 reflects that the right knee condition had improved; there was no edema and no point tenderness and full range of motion with some pain.  All ligaments were intact.  The diagnostic impression was a resolved right knee strain.  The brace was removed and he was allowed to return to physical training at reduced pace for four days.

A November 1990 STR reflects the Veteran sought emergency care complaining that his right knee popped while running.  An x-ray was normal.  The assessment was a MCL injury and he was prescribed a knee immobilizer.  A follow-up about a week later in December 1990 reflects that the Veteran was to continue using the immobilizer for another seven days. 
A March 1991 STR reflects the Veteran again sought treatment for his right knee due to stepping in a hole while running in November 1990.  He then reported that he had been pain free until approximately three days prior when his right knee "gave out" while he was running.  The examiner noted fullness around the patella and there was palpable effusion.  There was full range of motion with pain and pain to palpation of the medial joint line.  Drawer signs were negative and there was no Varus or valgus laxity.  The diagnostic impression was an MCL strain or a partial tear.  An orthopedic consult from March 1991 contains a diagnostic impression of first degree MCL sprain.  An x-ray was normal. 

In the STRs a master problem list reflects a temporary or minor problem of stressed ligaments in the right knee in October 1990 and March 1991.  A STR physical therapy note dated April 1991 reflects an assessment of types I and II MCL laxity and no medial meniscus tear.  The Veteran continued to receive physical therapy for his right knee at least until May 1991; the May 1991 physical therapy note reflects follow-up treatment for a valgus injury.   A June 1991 STR for the orthopedic service reflects the right knee was much improved. 

An August 1991 STR reflects the Veteran was treated for synovitis of the right knee.  It suggests a diagnostic arthroscopy of the right knee was performed and the condition on discharge was improved and with crutches.  A follow-up treatment note from September 1991 reflects that the Veteran had healed from the surgical procedure and there was no effusion.  He was advised to continue rehabilitation. 

A periodic report of medical examination dated November 1991 reflects a history of right knee surgery but no current abnormalities were noted.  Post-service treatment notes reflect the Veteran sought treatment for his left knee and occasionally complained of bilateral knee pain; there are no detailed medical treatment notes of record regarding the right knee until 2009.

In June 2009, the Veteran was afforded a VA examination for his right knee.  He reported a previous synovial biopsy for synovitis but no other surgeries on the right knee.  He reported significant pain and occasional use of over the counter pain killers and anti-inflammatory medication.  The Veteran indicated that both knees had a history of swelling especially with walking.  On physical examination, the examiner indicated that the Veteran's range of motion measurements were inaccurate as he apparently exhibited poor effort and possible symptom magnification.  In regard to the right knee, the examiner was unable to diagnose a current disability.  There was no evidence of effusion or synovitis on examination.  The examiner reiterated that it was difficult to determine the presence and/or degree of lost range of motion due to poor effort. 

A private treatment note of Dr. C.B. dated June 2010 reflects the Veteran reported a right knee arthroscopy in 2005 in which medial meniscus was removed.  The Board notes that this is a contradiction to the medical history described in the June 2009 VA examination.  He also reported chronic right knee pain.  Physical examination revealed an antalgic gait.  X-rays from the same date apparently revealed osteoarthritis, although it is unclear if these results apply to both knees.  X-rays did show Varus deformity with extensive and advanced medial joint space narrowing in the right knee.  There are no additional treatment notes from this provider reflecting right knee complaints, although there are several additional treatment notes showing left knee and right ankle complaints. 

A VA history and physical examination from May 2011 reflects the Veteran complained of unspecified knee pain.  The provider indicated that the Veteran provided a confusing history of events.  The Veteran reported medical history regarding his right knee including a scope in April 2000.  The treatment note reflects examination of only the left knee.  A September 2011 VA treatment note again reflects the Veteran sought treatment for bilateral knee osteoarthritis; however, there were no complaints related to the right knee.  No current abnormality of the right knee was noted, although abnormalities of other joints were discussed.  

An October 2012 VA treatment note reflects the Veteran reported increased right knee pain but he was trying to lose weight and felt that weight loss would improve his pain.  A May 2013 VA treatment note reflects the Veteran complained of bilateral knee pain; the Naproxen he was taking apparently was not sufficiently effective and he asked to try something different for the pain.
In January 2016, the Veteran was afforded a VA knees examination.  The provider reviewed the claims file and examined the Veteran.  The examiner opined that the Veteran's current knee disability was not related to the in-service right knee complaints.  Specifically, the examiner noted that the Veteran's in-service diagnoses of MCL strain and benign synovitis had both resolved; there was no objective evidence of chronic right knee synovitis after service.  During this examination, the Veteran reported he sustained a softball injury to the right knee that required arthroscopy in approximately 2005.  The Board notes that this is inconsistent with the medical history provided in the 2009 VA examination, but consistent with the private treatment note of Dr. C.B. dated June 2010.  

The examiner opined that it was possible, although speculative, that the 2005 post-service 2005 injury along with other lifestyle factors including obesity, work and leisure activities, and aging contributed to the Veteran's current diagnosis of right knee degenerative joint disease or vice versa.  In regard to the Veteran's claim of secondary service connection for the right knee as due to his service-connected left knee, the examiner acknowledged the existence of some weak studies suggesting that a prominent and prolonged limp could cause and/or aggravate other contralateral lower extremity disorders.  The examiner stated that these studies did not support the Veteran's contention, as he had no limp on physical examination.   

In July 2016, the Board requested an expert medical opinion regarding the nature and etiology of the Veteran's right knee condition.  The response, dated September 2016, contains a negative nexus opinion.  The provider reviewed the claims file, noted the Veteran's pertinent medical history, and acknowledged the Veteran's contentions.  The provider stated that there was no proven causal relationship between osteoarthritis of one knee and the development or aggravation of osteoarthritis in the opposite limb.  In addition, the provider opined that the Veteran's right knee osteoarthritis was related to his body habitus (obesity) and the history of a prior medial meniscectomy which was performed many years after his discharge from service (2005).  The expert ultimately concluded, based solely on review of the record before him, that it was less likely than not the Veteran's current right knee osteoarthritis was caused or aggravated by the Veteran's left knee osteoarthritis. 
The Board is charged with assessing the probative value of evidence.  In the present case, the evidence preponderates against the Veteran's claim for service connection for his right knee, based on any of his theories of entitlement.  In regard to presumptive service connection, there is no indication that arthritis manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of continuity of symptomatology for reasons outlined above.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, supra.  Secondary service connection has not been established, because the competent evidence of record does not show that the Veteran's service-connected left knee osteoarthritis caused or aggravated his right knee.  Lastly, service connection on a direct basis is not warranted because the competent evidence of record does not connect the Veteran's current right knee osteoarthritis to his in-service treatment for right knee problems.  The Board acknowledges the Veteran's lay statements linking his current right knee disability to in-service injuries and/or his service-connected left knee disability; however, as noted above, the Veteran is not competent to opine on the medical matters such as the etiology of his right knee osteoarthritis.  

As the preponderance of the evidence is against the claim, service connection for a right knee disability must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to direct service connection for a right ankle disorder is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

A medical opinion is needed regarding the Veteran's theory of secondary service connection for the right ankle.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Request that the Veteran identify any pertinent private treatment records that have not been associated with the claims file, then attempt to obtain any identified records with his assistance.

3.  Then obtain an addendum opinion addressing the etiology of the Veteran's right ankle disability.  The examiner must review the entire claims file and this REMAND in conjunction with the examination.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to respond to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability, to include any altered gait/limp due to the same, caused his right ankle disability? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left knee disability, to include any altered gait/limp due to the same, aggravated (permanently worsened beyond the natural progress of the disease) his right ankle disability?

4.  Then, after taking any additional development deemed appropriate, readjudicate the Veteran's claim for secondary service connection for a right ankle disability.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


